 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH ANTHONY WRIGHT,                             No. 2:18-cv-03227-TLN-GGH
12                      Petitioner,
13           v.                                         ORDER
14   NEIL MCDOWELL, et al.,
15                      Respondents.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 23, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. Petitioner has filed

23   objections to the findings and recommendations. (ECF No. 20.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed October 23, 2019, are adopted in full;

 3          2. Petitioner’s application for a writ of habeas corpus is denied; and

 4          3. The District Court issue a certificate of appealability referenced in 28 U.S.C. § 2253

 5   limited to the issue of insufficient evidence regarding Petitioner’s intent to benefit/assist a gang

 6   when he performed his violent acts.

 7   Dated: January 16, 2020

 8

 9

10                                  Troy L. Nunley
11                                  United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
